Exhibit 10.1

 

FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER

 

THIS FIRST AMENDMENT TO AGREEMENT AND PLAN OF MERGER (the “Amendment”) is made
and entered into as of April 12, 2019 (the “Effective Date”), by and between
HealthLynked Corp., a Nevada corporation (the “Parent”), HLYK Florida, LLC, a
Florida limited liability company (the “Company”), Hughes Center for Functional
Medicine, P.A. (the “Target”), and Pamela A. Hughes, D.O. (the “Seller”).

 

WHEREAS, Parent, Company, Target, and Seller are parties to an Agreement and
Plan of Merger, dated January 15, 2019 (the “Agreement”) pursuant to which the
parties intend to effect a merger of Target with and into Company, upon which
time Target will cease to exist and Company will continue as the survive entity
and wholly owned subsidiary of Parent; and

 

WHEREAS, the parties have agreed to amend the terms of the Agreement as set
forth herein.

 

NOW, THEREFORE, in consideration of the promises and mutual agreements contained
herein, the parties do hereby agree as follows:

 

1.Sections 5.1 and 5.2 of the Agreement shall be and are hereby deleted in its
entirety and replaced with the following:

 

5.1.$500,000 payable at the Closing, as defined below;

 

5.2.3,968,254 common shares of Parent with an aggregate value of $1,000,000
(valued at $0.252 per common share) shall be issued to the Seller at the
Closing;

 

2.Except as otherwise expressly provided herein, all other terms and conditions
of the Agreement shall remain unchanged and shall continue to be in full force
and effect, and the terms of this Amendment shall be deemed a part of the
Agreement as if fully set forth therein. To the extent any provision of this
Amendment is inconsistent or shall conflict with any provision in the Agreement,
the terms of this Amendment shall prevail.

 

3.This Amendment may be executed in one or more counterparts, each of which
shall be deemed an original, but all of which when taken together shall
constitute one and the same instrument. Transmission of images of signed
signature pages by facsimile, e-mail, or other electronic means shall have the
same effect as the delivery of manually signed documents in person.

 

SIGNATURE PAGE FOLLOWS

 



 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
Effective Date.

 

COMPANY:   SELLER:         HLYK FLORIDA, LLC   PAMELA A. HUGHES, D.O.        
By: /s/ George O’Leary   /s/ Pamela A. Hughes D.O. Name: George O’Leary   Pamela
A. Hughes, D.O., individually Title: CFO    

 

PARENT:   TARGET:           HEALTHLYNKED CORP.   HUGHES CENTER FOR FUNCTIONAL
MEDICINE, P.A.           By: /s/ George O’Leary   By: /s/ Pamela A. Hughes D.O.
Name: George O’Leary   Name: Pamela A. Hughes D.O. Title: CFO   Title:
Physician/Owner

 

 

 2



 

 